 

EXHIBIT 10.5

 

AMENDMENT TO FINANCING AGREEMENT

 

This AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is dated as of November
___, 2015 by and among Abtech Holdings, Inc. (the “Company”) and the persons or
entities set forth on Exhibit A hereto (the “Participants”), all of which are
parties to that certain Financing Agreement dated October 19, 2015 (the
“Agreement”) by and among the Company and the Participants.

 

WHEREAS, the Company and the Participants have executed the Agreement and desire
that the Offering described in the Agreement be allowed to proceed to closing
despite the fact that, two individuals intended to be parties to the Agreement,
F. Daniel Gabel and William Smith (the “Excluded Parties”), have not yet signed
the Agreement; and

 

WHEREAS, the debt to be converted by Participants that have executed the
Financing Agreement totals approximately $10,770,594 and the debt held by the
Excluded Parties totals approximately $1,233,298; and

 

WHEREAS, the Company and the participants are willing to proceed with the
transaction contemplated by the Agreement with or without the participation of
the Excluded Parties and acknowledge that they may not execute the Agreement;
and

 

WHEREAS, the Company and the Participants desire to specify the terms under
which the Agreement may proceed to closing without the participation of the
Excluded Parties;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations and agreements herein contained, the Company and the
Participants agree as follows:

 

1.The Agreement is hereby amended to exclude the participation by the Excluded
Parties, provided that the following conditions are met prior to the Stage Two
Closing:

 

a.The $3.5 million of debt to be converted prior to the Stage One Closing shall
have been converted to Company common stock with such conversion not being
conditioned upon the ultimate completion of the Offering or the Agreement;

 

b.The Company shall have received executed Securities Purchase Agreements from
Participants in the Offering aggregating not less than the Minimum Offering
Amount of $2.5 million;

 

c.The Written Consent of Stockholders described in Section 2.1(c) of the
Agreement, which authorized the Company to increase the number of authorized
shares of common stock from 300 million shares to 800 million shares, shall have
been approved by a majority of the Company’s stockholders and the Information
Statement described in Section 2.1(b) of the Agreement shall have been filed
with the Securities and Exchange Commission.

 

2.The Closing Share Price for the Offering as described in Section 2.1(a) of the
Agreement shall be $0.035.

 

3.The Conversion Terms described in Section 1.1 of the Agreement shall be
amended to provide that the Company may offer debt conversion terms to Debt
Holders at not less than $0.03 per share.

 

4.The following parties shall be added as Purchasers in the Agreement and
Exhibits A and Schedule 2.1(a)(ii) shall be amended accordingly: Christopher
Davis and Harry Mittelman Revocable Living Trust.

 

5.Schedule 2.3(a) and 2.3(b) shall be amended to include additional prefunding
by the following Purchasers:

 

1 

 

 

Name of Purchaser  Amount   Warrants            Donald R. Kendall  $50,000.00  
 50,000              Harry Mittelman Revocable Living Trust  $100,000.00  
 100,000              Christopher Davis  $50,000.00    50,000 

 

6.The Company shall not use the proceeds of the Offering to repay the debt held
by the Excluded Parties except to the extent that the aggregate proceeds of the
Offering exceed $4 million.

 

7.The parties hereby waive any provisions of Sections 2.2, 6.1, or 6.2 of the
Agreement requiring a deliverable or other item to be accomplished prior to the
Stage One Closing or Stage Two Closing, which, as a result of this Amendment, is
determined by the Company in its reasonable discretion, to no longer be
necessary.

 

8.All other terms and provisions of the Agreement shall remain unchanged.

 

9.This Amendment may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same instrument. Signed counterparts of this Amendment may be delivered
by facsimile and by scanned .pdf image.

 

10.This Amendment is governed by the laws of Nevada. The state or federal courts
located within Maricopa County in the State of Arizona shall have exclusive
jurisdiction over any and all disputes between the parties arising out of or
relating to this Amendment.

 

All terms used in this Amendment that are not defined herein shall have the
meanings specified for such terms in the Agreement.

 

IN WITNESS WHEREOF, the Participants and the Company have caused this Amendment
to be duly executed as of the date first above written.

 

[Signature pages to follow]

 

2 

 

 

COMPANY   Abtech Holdings, Inc.         By: /s/ Glenn R. Rink   Name: Glenn R.
Rink   Title: President, C.E.O.         GOLDEN PROPERTIES LTD         By:
/s/Alex Lau   Name: Alex Lau   Title: Vice President         HUGO NEU
CORPORATION         By: /s/Wendy Neu   Name: Wendy Neu   Title: C.E.O.        
ALEXANDER MOULDOVAN       /s/ Alexander Mouldovan       DONALD R. KENDALL, JR.  
    /s/ Donal R. Kendall, Jr.  

 

HARRY MITTELMAN AND BRENDA MITTELMAN LIVING TRUST

 

By: /s/ Harry Mittelman   By: /s/ Brenda Mittelman   Name: Harry Mittelman Name:
  Brenda Mittelman   Title: Trustee   Title: Trustee

 

HARRY MITTELMAN REVOCABLE LIVING TRUST         By: /s/ Harry Mittelman     Name:
Harry Mittelman     Title: Trustee         STEVEN W. KOHLHAGEN IRA         By:
/s/ Steven W. Kohlhagen   Name: Steven W. Kohlhagen         UPEN BHARWADA      
/s/ Upen Bharwada       CHRISTOPHER DAVIS       /s/ Christopher Davis  

 

3 

 

 

EXHIBIT A TO AMENDMENT TO FINANCING AGREEMENT

 

List of Participants:

 

GOLDEN PROPERTIES LTD

HUGO NEU CORPORATION

ALEXANDER MOULDOVAN

DONALD R. KENDALL, JR

HARRY MITTELMAN AND BRENDA MITTELMAN LIVING TRUST

HARRY MITTELMAN REVOCABLE LIVING TRUST

STEVEN W. KOHLHAGEN IRA

UPEN BHARWADA

CHRISTOPHER DAVIS

 

4 

